Title: Intelligence from Toulon and Other Places, 3 August 1778
From: Kéralio, Agathon Guynement, chevalier de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


According to practice we summarize here the nine other intelligence reports which fall within the period of our volume. All were written in French; the final two are in an unknown hand, while the first seven (and the one we print) are in the hand of the chevalier de Kéralio, the military inspector who was the general source of the reports.
(I) Brest, August 10, 1778: M. d’Orvilliers has received orders to sail again as soon as possible, but I doubt he will be able to leave before the 20th. Repairs are proceeding day and night on his damaged ships. No English ships have been encountered in the Channel; it is likely Keppel has been damaged more than us and it appears we will be ready before him. The Neptune, 74, will be launched on the 23rd. Evidence mounts that Admiral Byron’s squadron has been dispersed.
(II) Brest, August 12, 1778: d’Orvilliers hopes to sail on the 16th. M. Duchaffault’s wound continues to heal. Since the Ville de Paris needs an overhaul, M. de Guichen will take over the Couronne. A convoy has arrived from Martinique.
(III) Paris, August 12, 1778: The comte d’Aranda provides news of the arrival at Cadiz of the Buenos Aires fleet. The Spanish fleet is arming. Admiral Keppel had several vessels dismasted and is having difficulty repairing them. It is believed our fleet will embark troops and cannon at St. Malo. Byron’s fleet no longer exists, at least for practical purposes. A prize worth £60,000 has been brought into Toulon. The King of Prussia has refused an armistice; 50,000 Prussian troops have entered Bohemia and another 48,000 are screening Saxony.
(IV) Brest, August 17, 1778: The fleet, 24 or 25 ships of the line, has sailed; the remaining ships except for the Ville de Paris are almost ready. The Neptune will be launched the 20th.
(V) Brest, August 19, 1778: The ships left behind by d’Orvilliers rejoin him in perfect weather. In addition to the Neptune, two ships of the line will be launched here this month and three others at Rochefort. Ships have arrived from Bengal and China not knowing we were at war. M. de Kéralio presents his respects and will return La population de la France to M. de Wimpfen.
(VI) Paris, August 21, 1778: Six vessels should leave today to join d’Orvilliers, leaving only two in port.
(VII) Brest, September 4, 1778: d’Orvilliers will have 31 ships of the line when he is joined by the Neptune, which will be ready in a few days. The Ville de Paris will begin her overhaul in two or three days. The construction of a 100-gun ship has been ordered, as have overhauls to three more ships of the line. A prize has been brought in by the frigate Iphigénie.
(VIII) Rochefort, September 8, 1778: A frigate was launched yesterday, but there were difficulties. Two more are in construction and four others ordered. A huge shipment of wood is expected. The Lisbon packetboat has been captured. Two frigates and a corvette are preparing to go on cruise.
(IX) Brest, September 25, 1778: A ship from Virginia reports encountering the Ranger and two American frigates with a number of prizes. The frigate Oiseau has captured an English frigate and the Aigrette a privateer. Presently only one ship is being constructed but a number are being overhauled. D’Orvilliers has detached several ships to the Channel to free some of our blockaded frigates. At Rochefort construction has begun on three ships of the line.
 
De Toulon le 3 Aout 1778
La frégate la Gracieuse, commandée par M. de Violis est entrée hier dans ce port, convoyant deux prises faites par l’escadre de M. le Chevalier de Fabry dans les parages de Mahon: Une d’elles chargée de velour d’Angleterre et de bijouterie, aiant du plomb et de l’etain pour lest est estimée a 1400000 l.t. L’autre est une tartane chargée de Toiles et de Draperie.
La Corvette l’Eclair commandée par M. de Flotte a amené aussi trois prises en revenant du Levant, que l’on dit très riches, cette Corvette a combattu un Corsaire anglois et l’a forcé de se refugier a Nice. Il y a environ 150 hommes sur ces 5 prises.
On travaille avec beaucoup d’activité à l’armement des frégates, L’Aurore, La Mignone et l’Atalante. On n’en met pas moins à la Construction des trois Vaisseaux qui sont sur les chantiers.
La frégate la Magicienne a été lancée à la mer avant hier, la Précieuse le sera à la fin du mois.
 
Addressed: A monsieur / Monsieur Franklin, chés / Mr. de chaumont / à Passy
Notation: Intelligence from Tulon aug. 3d. 1778.
